Case 1:19-cr-00491-WJM Document 15 Filed 12/06/19 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

   CASE NO. 19-cr-491-RBJ

   UNITED STATES OF AMERICA,

          Plaintiff,

   v.


        1. JASON RENANDER,

        Defendant.
   ____________________________________________________________

                                 MOTION TO DISQUALIFY
   ____________________________________________________________

          Defendant Jason Renander (“Renander”), by and through undersigned counsel,

   hereby moves this Court to disqualify itself from this case pursuant to 28 U.S.C. 455(a).

   Renander states the following in support of this motion:

                                           Background

          Renander was Indicted on November 21, 2019. He has been charged with three

   counts of production of child pornography (18 U.S.C. 2251(a) and (e)) and one count of

   transportation of child pornography (18 U.S.C. 2252A(a)(1)). Renander turned himself in to

   the custody of the U.S. Marshals on November 25, 2019. An arraignment, discovery

   conference, and detention hearing took place on November 27, 2019. The detention hearing

   was completed on December 4, 2019. At the close of the detention hearing on, the parties

   were ordered to contact chambers for the Honorable R. Brooke Jackson to set future court

   dates for Renander’s case.
Case 1:19-cr-00491-WJM Document 15 Filed 12/06/19 USDC Colorado Page 2 of 5




           Renander has a brother named Joseph Renander, date of birth February 9, 1977. In

   2005, Joseph Renander was charged in Jefferson County, Colorado with multiple counts of

   sexual assault on a child (position of trust), sexual assault on a child (pattern of abuse), and

   sexual exploitation of a child. (See Jefferson County District Court Case No. 2005CR913).

           Joseph Renander’s case received extensive pretrial publicity. A cursory internet

   search done by undersigned counsel turned up news reports by Denver 7, 9 News,

   Westword, Summit Daily, Fox 31, and 4 CBS Denver. There was extensive pretrial

   motions practice in Joseph Renander’s case. The trial itself lasted over a week. At the

   conclusion of the trial, Joseph Renander was convicted of multiple counts and was

   ultimately sentenced to 78 years to life in prison.

           The Hon. R. Brooke Jackson, then a Colorado State District Court Judge, presided

   over Joseph Renander’s case.

           Joseph Renander’s case was reversed on appeal and he was subsequently recharged

   with the same offenses. He went to trial again and was convicted. The Hon. R. Brooke

   Jackson did not preside over Joseph Renander’s case after it was remanded back to the trial

   court by the Colorado Court of Appeals.

                                                 Law

           28 U.S.C. 455(a) states, “Any justice, judge, or magistrate judge of the United States

   shall disqualify himself in any proceeding in which his impartiality might reasonably be

   questioned.” The purpose of this statute is to “promote confidence in the judiciary by

   avoiding even the appearance of impropriety whenever possible.” Mathis v. Huff and Puff

   Trucking, Inc., 787 F.3d 1297 (10th Cir. 2015) (internal citations omitted). “[The statute]

   contains an objective standard: disqualification is appropriate only where the reasonable
Case 1:19-cr-00491-WJM Document 15 Filed 12/06/19 USDC Colorado Page 3 of 5




   person, were he to know all the circumstances, would harbor doubts about the judge’s

   impartiality”. Id. A reviewing court must examine how the facts of a case would appear to

   a well-informed, thoughtful, and objective observer, rather than a hypersensitive, cynical,

   and suspicious person. Id. The “reasonable observer” is not the judge or even someone

   familiar with the judicial system, but rather an average member of the public. Id.

                                            Argument

          Renander’s case, while not factually similar to Joseph Renander’s case, does involve

   allegations of various sex offenses. It also carries a lengthy mandatory minimum prison

   sentence if convicted, just as Joseph Renander’s case did.

          Renander does not have a basis for alleging that this Court harbors a personal bias or

   prejudice against him. But based on the circumstances here, a reasonable person would

   harbor doubts about the Court’s ability to be impartial to the Defendant, based on the

   protracted, high profile, egregious nature of the Joseph Renander case, and the fact that his

   brother, the Defendant, is now before the same judge charged with multiple sex offenses

   against children.

          For these reasons, Renander moves this Court to disqualify itself from this case.

          Undersigned counsel has conferred with AUSA Alecia Riewerts regarding this

   motion, and has been authorized to state that the government objects.



   Dated: December 6, 2019.
Case 1:19-cr-00491-WJM Document 15 Filed 12/06/19 USDC Colorado Page 4 of 5




                                     Respectfully submitted,

                                     s/ Michael Sheehan
                                     Michael J. Sheehan,
                                     Attorney at Law, LLC
                                     Attorney Reg. # 34934
                                     7400 E. Caley Ave., Suite 300
                                     Centennial, CO 80111
                                     (720) 381-6146
                                     Fax (303) 694-9370
                                     michael.sheehan.esq@gmail.com
Case 1:19-cr-00491-WJM Document 15 Filed 12/06/19 USDC Colorado Page 5 of 5




                                CERTIFICATE OF SERVICE

          I hereby certify that on this 6th day of December, 2019, I electronically filed the
   forgoing Motion to Disqualify with the Clerk of the Court using the CM/ECF filing system
   which will send notification of such filing to all parties in the case.


                                                       s/ Michael Sheehan
                                                       Michael Sheehan
